Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
Claims 1, 4-11, 14-15 remain pending. 
The previous 35 USC 112 rejection of claims 1, 11 is withdrawn due to the amendments.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 1/26/22, with respect to the pending claims have been fully considered and are persuasive.  The rejection of 10/28/21 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 15, final paragraph after “wherein” delete -- . the control unit – and insert – a control unit that -- 

Allowable Subject Matter
Claims 1, 4-11, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 11, 15 is that the prior art does not teach or fairly suggest a liquid feed device or method of using a liquid feed device comprising: a control unit that is configured to control a pump, a first supplyPage 2 of 14Application No. 16/316,908 Attorney Docket No. 109519.PB853USvalve, a second supply valve, a first gas introducing valve and a second gas introducing valve, the control unit is configured to: i) close the first supply valve, ii) open the first gas introducing valve, the second gas introducing valve, and the second supply valve, and iii) activate the pump, so that a second liquid in a second liquid bottle is passed to a receptacle/culture container through the second supply pipe, and the control unit is configured to: i) close the second gas introducing valve and second supply valve, ii)  open the first supply valve, and iii) activate the pump, so that some amount of the second liquid is passed to the receptacle/ culture container, in combination with all additional elements as has been set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 are related to the instant invention but do not disclose the allowable features recited above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799